Citation Nr: 1612506	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  06-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent from December 28, 2003, in excess of 30 percent from February 25, 2008 and in excess of 20 percent from December 1, 2013, for left eye retinal detachment status post sclera buckle surgery.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2004 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2004 rating action, the RO granted service connection for left eye retinal detachment status post sclera buckle surgery and assigned an initial 10 percent rating for this disability retroactively effective from December 28, 2003.  In the July 2004 rating action, the RO confirmed and continued the 10 percent initial rating for the service-connected left eye disability.  In an April 2006 rating decision, the RO increased the initial rating for the service-connected left eye disability from 10 to 20 percent retroactively effective from December 28, 2003.  

In July 2010, the Board remanded these claims so a hearing at the RO before a member of the Board (Travel Board hearing) could be scheduled.  The Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board in December 2010.  A transcript of that hearing has been associated with the claims file.  

In February 2011, the VLJ that had presided over that Travel Board hearing remanded the case to the RO via the Appeals Management Center (AMC) for further development.  The VLJ who presided over that Travel Board hearing and authored that remand, however, since has retired from the Board.  In April 2012, the Veteran was notified of that VLJ's retirement and provided an opportunity to have another hearing before a different VLJ that would ultimately decide the appeal.  The Veteran also was informed that, if he did not respond within 30 days from the date of that letter, the Board would assume he did not want another hearing and proceed accordingly.  As he did not respond within the time allotted, the Board proceeded as though he did not want another hearing.

The Board again remanded the case in October 2012 for additional development.  

In a March 2013 rating decision, the RO increased the rating for the Veteran's service-connected left eye disability, from 20 to 30 percent and only retroactively effective as of February 25, 2008.  

The Board issued a decision in June 2013, granting an initial rating of 10 percent from December 28, 2003, for a right middle finger boutonniere deformity and remanded the claim for an increased rating for a left eye disability rating for additional development.  As there is no evidence the Veteran has filed a notice of appeal with respect to the Board's decision on the right middle finger disability, the Board's decision is final and this issue is no longer in appellate status.  

In a June 2013 rating decision, the RO proposed to decrease the disability rating Veteran's left eye disability and, in a September 2013 rating decision, the RO reduced the disability rating for the Veteran's left eye disability to 20 percent, effective December 1, 2013.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction section, in April 2012, the Veteran was informed that the VLJ who held his December 2010 hearing was no longer at the Board and he was provided an opportunity to have another hearing before a different VLJ that would ultimately decide the appeal.  The Veteran also was informed that, if he did not respond within 30 days from the date of that letter, the Board would assume he did not want another hearing and proceed accordingly.  He did not respond within the time allotted and the Board proceeded with the case as though he did not want another hearing.  In a May 2014 correspondence, the Veteran's representative requested a Travel Board hearing date be scheduled.  The Board reasonably interprets the May 2014 correspondence as a request for a new hearing in response to the April 2012 letter.  To this date, a new Travel Board hearing before a member of the Board has not been scheduled.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested Travel Board hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




